Citation Nr: 0601566	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  00-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to an increased rating for service-connected 
degenerative disc disease with low back pain and 
radiculopathy (low back disorder), evaluated as 20 percent 
disabling prior to July 26, 2000, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty, verified from September 1983 to 
May 1989, which appears to have included prior continuous 
active duty from February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals of February 1998, May 1999 and March 2000 
decisions of the Department of Veterans' Affairs (VA), 
Regional Office (RO) in New Orleans, Louisiana.  The February 
1998 RO decision denied a claim for an increased rating, in 
excess of a 10 percent evaluation, for service-connected low 
back disorder.  An October 1998 RO decision assigned an 
increased 20 percent evaluation for the low back disorder, 
effective from July 1997, and in October 2000, the RO 
assigned an increased 40 percent disability evaluation for 
the low back disorder, effective from July 26, 2000.  Two May 
1999 RO decisions found that no new and material evidence had 
been received to reopen a claim of service connection for a 
psychiatric disorder (other than PTSD).  A March 2000 RO 
decision denied a claim for service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran's May 2000 substantive appeal, VA Form 9, 
regarding his non-PTSD claims on appeal, includes a request 
that he be scheduled for a video hearing conducted by a Board 
Veterans' Law Judge (VLJ) in Washington, D.C., with the 
veteran at the local VA RO office (Board video hearing).  In 
September 2003, with regard to the PTSD claim, the veteran 
requested that he be scheduled for a hearing conducted by a 
traveling VLJ at the local VA RO office (Travel Board 
hearing).  The veteran has not been scheduled for the 
requested Travel Board hearing, and although he was scheduled 
for a Board Video hearing, the veteran requested that this be 
rescheduled for a more convenient date.  Specifically, the 
veteran's April 7, 2005 Board video hearing was rescheduled 
for April 18, 2005 without notation of the reason(s) for 
doing so.  The veteran is noted to have failed to report for 
the April 18, 2005 Board Video hearing.  However, on April 
22, 2005, he specifically requested that the Board video 
hearing be rescheduled to a date which is more convenient-
necessary development not completed at the RO.  Accordingly, 
the claims on appeal are remanded to the RO so that the 
veteran may be requested to clarify whether he wants a Travel 
Board hearing or a Board Video hearing, and he should then he 
should be scheduled for the requested Board hearing, as 
appropriate.  

Other necessary development and clarification is indicated as 
well.  The June 2003 Veterans Claims Assistance Act of 2000 
(VCAA) notice makes no reference to any issue on appeal, or 
to the sort of evidence necessary to support any claims on 
appeal, and, as such, is inadequate.  No VCAA with regard to 
PTSD has been issued in this case, and while VCAA notice was 
given in January 2004 with regard to the non-PTSD claims on 
appeal, no post-VCAA notice adjudication has been conducted 
by the RO as to any issue on appeal.  That is, the March 2004 
and September 2004 supplemental statements of the case 
(SSOC's) were not de novo adjudications, and did not include 
consideration of all of the evidence of record.  Accordingly, 
VCAA compliance is not shown.  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Clearly, 
with no VCAA notice specific to PTSD, and with no de novo 
readjudication of the non-PTSD claims since the issuance of 
the January 2004 VCAA notice, the Board cannot conclude that 
there has been substantial compliance with the Pelegrini 
rule, and a Remand in this case is unavoidable given the 
status of VA law as clearly interpreted by the CAVC and that 
court's controlling precedent opinions.  

Additional evidence, both medical and lay, has been received 
since the time of the September 2004 SSOC, without waiver of 
office of original jurisdiction (VA RO) adjudication.  
Pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), any pertinent 
evidence, not previously reviewed at the RO, but received 
from the veteran prior to the transfer of the VA claims file 
to the Board, or evidence which is accepted first at the 
Board, must be initially reviewed by the VA RO, unless this 
procedural right is waived by the veteran or his 
representative.  No waiver has been received in this case.  
When the VA RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case (SOC) or a prior SSOC, 
it must prepare another SSOC reviewing that evidence.  38 
C.F.R. § 19.31 (b)(1).  There is no legal authority for a 
claimant to waive, or the RO to suspend, this requirement.  
Cf. 38 C.F.R. § 20.1304(c).  The Board does not have 
authority to issue a SSOC.  38 C.F.R. § 19.9.  

In August 1999 the veteran indicated that he had an ongoing 
disability claim with the Social Security Administration 
(SSA).  No request has been made for copies of any SSA 
disability determination, with copies of supporting medical 
records.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1.  The VBA AMC should issue a VCAA 
notice letter to the veteran, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
specific to the PTSD claim on appeal.  
Such notice should specifically apprise 
the appellant of his need to identify or 
submit competent medical evidence of a 
diagnosis of PTSD, as well as detailed 
information sufficient to verify any and 
all PTSD stressors, as well as medical 
evidence of a link between any current 
diagnosis of PTSD and a verified PTSD 
stressor.  

2.  The VBA AMC should contact the 
veteran and ask that he clarify whether 
or not he wants to be rescheduled for a 
Board hearing regarding each of the 
claims on appeal, and if so, whether he 
wants to be rescheduled for a Board Video 
hearing at the RO, or an in-person 
hearing before a traveling Member of the 
Board sitting at the RO.  

3.  Concurrent with the above development 
(without waiting for the completion of 
the above development), the VBA AMC 
should request and obtain from the 
SSA copies of the records pertinent to 
the veteran's claim for social security 
disability benefits, to include the 
medical records relied upon concerning 
such claim.  

4.  Upon the completion of the above 
requested development, the VBA AMC should 
consider scheduling the veteran for more 
recent VA orthopedic and neurologic 
examinations with regard to the claim for 
an increased rating for service-connected 
low back disability, as well as any other 
examination deemed indicated with regard 
to a claim on appeal.  

5.  The VBA AMC must review the claims 
file and undertake any other notice or 
development it determines to be required 
under VCAA and its implementing 
regulations.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal, each 
on a 
de novo basis, to include all of the 
pertinent evidence of record, including 
evidence received after the September 
2004 SSOC (with regard to the non-PTSD 
claims on appeal) and the January 2004 
SSOC (with regard to the PTSD claim).  
The three claims on appeal, as well as 
any other issue to which a timely 
substantive appeal is received, should be 
adjudicated in one de novo SSOC.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  

After the directed actions, the case should be returned to 
the Board for further consideration, if in order.  No action 
is required on the part of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion as to the ultimate disposition warranted 
in this case.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


